PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 03-4932
ERIC KEVIN MASHBURN,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
     for the Middle District of North Carolina, at Greensboro.
                William L. Osteen, District Judge.
                            (CR-03-231)

                      Argued: February 4, 2005

                      Decided: April 25, 2005

            Before WILKINS, Chief Judge, and KING
                 and DUNCAN, Circuit Judges.



Affirmed by published opinion. Chief Judge Wilkins wrote the opin-
ion, in which Judge King and Judge Duncan joined.


                            COUNSEL

ARGUED: James B. Craven, III, Durham, North Carolina, for Appel-
lant. Kearns Davis, Assistant United States Attorney, OFFICE OF
THE UNITED STATES ATTORNEY, Greensboro, North Carolina,
for Appellee. ON BRIEF: Anna Mills Wagoner, United States Attor-
ney, Greensboro, North Carolina, for Appellee.
2                         UNITED STATES v. MASHBURN
                                    OPINION

WILKINS, Chief Judge:

   Eric Kevin Mashburn appeals a decision of the district court deny-
ing his motion to suppress statements he made to police following his
arrest for conspiracy to distribute, distribution of, and possession with
the intent to distribute methamphetamine, see 21 U.S.C.A.
§§ 841(a)(1), 846 (West 1999), as well as for possession of a firearm
in connection with a drug trafficking offense, see 18 U.S.C.A.
§ 924(c)(1)(A) (West 2000). Mashburn argues that consideration of
his statements by the district court at sentencing violated the Fifth
Amendment. Finding no Fifth Amendment violation, we affirm.

                                         I.

   Federal agents, acting on information obtained through a controlled
narcotics purchase, arrested Mashburn outside his home in Chatham
County, North Carolina. When arrested, Mashburn was in possession
of methamphetamine and a firearm. One of the agents placed Mash-
burn in handcuffs and held him outside his home for 10 to 15 minutes
while several other agents executed a search warrant inside. Mash-
burn, still in handcuffs, was then brought into his home and seated on
the couch in his living room.

   One of the agents told Mashburn that he was facing 10 years in
prison for the drug and firearm offenses and that "the only way that
[he could] actually help [himself] in a federal system is, number one,
by acceptance of responsibility, and number two is substantial assis-
tance." J.A. 48. Mashburn then began to respond to the agents’ ques-
tions. After "approximately two to three" questions, id. at 50, the
agents realized that Mashburn had not yet been given the required
Miranda warnings, see Miranda v. Arizona, 384 U.S. 436, 479 (1966).1
    1
     The warnings required by Miranda are that a suspect
        has the right to remain silent, that anything he says can be used
        against him in a court of law, that he has the right to the presence
        of an attorney, and that if he cannot afford an attorney one will
        be appointed for him prior to any questioning if he so desires.
Miranda, 384 U.S. at 479.
                      UNITED STATES v. MASHBURN                         3
The agents immediately ceased questioning, and one of the agents
retrieved a waiver-of-rights form from a patrol car. The agents
informed Mashburn of his Miranda rights, Mashburn signed the
waiver form, and the questioning resumed. To cover the material dis-
cussed before the Miranda warnings were given, the agents asked
leading questions to which Mashburn responded "yes" or "no." In his
postwarning statements, Mashburn detailed the extent of his involve-
ment with drug trafficking, including the amounts and sources of his
purchases.2

   Mashburn pleaded guilty to possession with the intent to distribute
and distribution of methamphetamine, as well as to possession of a
firearm in connection with a drug trafficking offense. He moved to
suppress consideration at sentencing of his statements made before
and after he was warned of and waived his Miranda rights. After a
hearing, the district court denied the motion to suppress and consid-
ered the substance of the postwarning statements at sentencing. Mash-
burn was sentenced to 168 months’ imprisonment.3

                                   II.

   The Self-Incrimination Clause of the Fifth Amendment ensures that
"[n]o person . . . shall be compelled in any criminal case to be a wit-
ness against himself." U.S. Const. amend. V. With "the advent of
modern custodial police interrogation" there arose "an increased con-
cern about confessions obtained by coercion" in violation of the guar-
antee against compelled self-incrimination. Dickerson v. United
States, 530 U.S. 428, 434-35 (2000). Recognizing that the pressure
and isolation inherent in custodial interrogation could overcome the
  2
     The record is unclear as to what exactly Mashburn said before he
received his Miranda warnings. Mashburn’s motion to suppress indicates
that, before receiving Miranda warnings, he talked about the quantities
of drugs in which he had been dealing. Special Agent Jeff Brown testi-
fied at the suppression hearing that Mashburn "pretty well told us what
we wanted to know" before he was given his Miranda warnings. J.A. 49.
It is clear from the record, however, that the postwarning statements left
none of the prewarning statements uncovered.
   3
     Mashburn does not argue that his sentence was imposed in violation
of United States v. Booker, 125 S. Ct. 738 (2005).
4                    UNITED STATES v. MASHBURN
resilience of a suspect otherwise not inclined to incriminate himself,
the Supreme Court in Miranda "conditioned the admissibility at trial
of any custodial confession on warning a suspect of his rights: failure
to give the prescribed warnings and obtain a waiver of rights before
custodial questioning generally requires exclusion of any statements
obtained." Missouri v. Seibert, 124 S. Ct. 2601, 2608 (2004) (plurality
opinion). Statements obtained in violation of Miranda are admissible
only in narrow circumstances. See Oregon v. Elstad, 470 U.S. 298,
307 (1985) (holding that statements obtained in violation of Miranda
are irrebuttably presumed involuntary "for purposes of the prosecu-
tion’s case in chief"); New York v. Quarles, 467 U.S. 649, 655-57
(1984) (establishing a narrow public-safety exception to Miranda);
Harris v. New York, 401 U.S. 222, 226 (1971) (holding that voluntary
statements obtained in violation of Miranda are admissible on cross-
examination for purposes of impeachment).

   Because Mashburn’s initial statements preceded the administration
and his voluntary waiver of Miranda rights, the parties agree that his
initial statements are irrebuttably presumed involuntary. See Elstad,
470 U.S. at 307. The issue presented here is whether those initial,
unwarned statements rendered involuntary the statements Mashburn
made after receiving and waiving Miranda rights. In reviewing the
denial of Mashburn’s motion to suppress, we must accept the factual
findings of the district court unless clearly erroneous, but we review
de novo the conclusion of the district court that Mashburn’s postwarn-
ing statements were voluntary. See United States v. Braxton, 112 F.3d
777, 781 (4th Cir. 1997) (en banc).

                                  A.

   In Elstad, the Supreme Court held that "[a] subsequent administra-
tion of Miranda warnings to a suspect who has given a voluntary but
unwarned statement ordinarily should suffice to remove the condi-
tions that precluded admission of the earlier statement." Elstad, 470
U.S. at 314. There, police officers questioned Michael Elstad about
an alleged burglary without first administering Miranda warnings.
See id. at 301. Seated in his living room, Elstad admitted to the offi-
cers that he was present when the burglary occurred. See id. The offi-
cers then took Elstad to police headquarters and, approximately one
hour later, advised him of his Miranda rights. See id. After knowingly
                     UNITED STATES v. MASHBURN                        5
and voluntarily waiving those rights, Elstad gave a full confession.
See id. At trial, Elstad moved to suppress his confession, arguing that
his prior unwarned statement "let the cat out of the bag" and "tainted
the subsequent confession as fruit of the poisonous tree." Id. at 302
(internal quotation marks omitted). The trial court admitted the con-
fession, but the Oregon Court of Appeals reversed. See id. at 302-03.
"Regardless of the absence of actual compulsion," the court of appeals
explained, "the coercive impact of the unconstitutionally obtained
statement remains, because in a defendant’s mind it has sealed his
fate." Id. at 303 (internal quotation marks omitted).

   After the Oregon Supreme Court denied further review, the United
States Supreme Court granted certiorari and reversed. See id. at 303,
318. The Court first rejected application of the "fruit of the poisonous
tree" doctrine—familiar from the Fourth Amendment context, see
Taylor v. Alabama, 457 U.S. 687, 694 (1982); Wong Sun v. United
States, 371 U.S. 471, 484-86 (1963)—to voluntary, warned state-
ments that come on the heels of unwarned but otherwise voluntary
statements. See Elstad, 470 U.S. at 304-09. Noting the "fundamental
differences between the role of the Fourth Amendment exclusionary
rule and the function of Miranda in guarding against the prosecutorial
use of compelled statements as prohibited by the Fifth Amendment,"
id. at 304, the Court deemed it

    an unwarranted extension of Miranda to hold that a simple
    failure to administer the warnings, unaccompanied by any
    actual coercion or other circumstances calculated to under-
    mine the suspect’s ability to exercise his free will, so taints
    the investigatory process that a subsequent voluntary and
    informed waiver is ineffective for some indeterminate
    period,

id. at 309. Therefore, the Court ruled that "[t]hough Miranda requires
that the unwarned admission must be suppressed, the admissibility of
any subsequent [warned] statement should turn . . . solely on whether
it is knowingly and voluntarily made." Id.

   The Court then rejected the "cat out of the bag" theory embraced
by the state court. See id. at 309-14. The Court first noted that even
in extreme cases "in which police forced a full confession from the
6                     UNITED STATES v. MASHBURN
accused through unconscionable methods of interrogation, the Court
has assumed that the coercive effect of the confession could, with
time, be dissipated." Id. at 311-12. The Court explained that "the
causal connection between any psychological disadvantage created by
[an earlier] admission and [the] ultimate decision to cooperate is spec-
ulative and attenuated at best." Id. at 313-14. Therefore, the Court
ruled that "absent deliberately coercive or improper tactics in obtain-
ing the initial statement, the mere fact that a suspect has made an
unwarned admission does not warrant a presumption of compulsion"
as to any subsequent, warned statement. Id. at 314.

                                   B.

   Last Term, in Seibert, the Court addressed the admissibility of
statements obtained through a two-step police protocol: first, inten-
tionally withholding Miranda warnings from a suspect, questioning
the suspect until securing a confession; then obtaining a waiver of
Miranda rights from the suspect and covering the same material using
leading questions. See Seibert, 124 S. Ct. at 2605-06, 2608-09 (plural-
ity opinion). This tactic, termed "question-first," was designed "to
render Miranda warnings ineffective by waiting for a particularly
opportune time to give them, after the suspect has already confessed."
Id. at 2610. Deeming it "absurd to think that mere recitation of the lit-
any suffices to satisfy Miranda in every conceivable circumstance,"
a four-Justice plurality considered it "likely that if the interrogators
employ the technique of withholding warnings until after interroga-
tion succeeds in eliciting a confession, the warnings will be ineffec-
tive in preparing the suspect for successive interrogation, close in
time and similar in content." Id.

   The plurality distinguished Elstad, characterizing "the living room
conversation" at issue there "as a good-faith Miranda mistake, not
only open to correction by careful warnings before systematic ques-
tioning . . ., but posing no threat to warn-first practice generally." Id.
at 2612. In the plurality’s view, the admissibility of warned state-
ments that follow on the heels of unwarned statements should depend
"on whether Miranda warnings delivered midstream could be effec-
tive enough to accomplish their object," taking into account

     the completeness and detail of the questions and answers in
     the first round of interrogation, the overlapping content of
                       UNITED STATES v. MASHBURN                        7
      the two statements, the timing and setting of the first and the
      second, the continuity of police personnel, and the degree to
      which the interrogator’s questions treated the second round
      as continuous with the first.

Id. Applying these factors to the question-first protocol, the plurality
concluded that the Miranda warnings delivered midstream would not
have adequately conveyed to the suspect "that she retained a choice
about continuing to talk," and the statements obtained thereby were
inadmissible. Id. at 2613.

   Justice Kennedy, concurring in the judgment, added the fifth vote
for suppression. In his view, the plurality’s multi-factor test, which
would apply to both intentional and unintentional two-stage interroga-
tions, "cut[ ] too broadly." Id. at 2616 (Kennedy, J., concurring in the
judgment). Instead, he believed that "[t]he admissibility of postwarn-
ing statements should continue to be governed by the principles of
Elstad unless the deliberate two-step strategy was employed." Id. If
so, he explained, "postwarning statements that are related to the sub-
stance of prewarning statements must be excluded unless curative
measures are taken before the postwarning statement is made." Id.4
Because no curative steps had been taken in Seibert, he deemed the
postwarning statements inadmissible. See id.

                                    C.

   Because none of the opinions in Seibert garnered the votes of five
Justices, the parties invite us to examine the individual opinions in
both Elstad and Seibert (as well as which Justices joined each opin-
ion) to predict how the Court would resolve the issue before us. We
are mindful, however, that our duty "is not to predict what the
  4
   In Justice Kennedy’s view, such curative measures "should be
designed to ensure that a reasonable person in the suspect’s situation
would understand the import and effect of the Miranda warning and of
the Miranda waiver"—for example, "a substantial break in time and cir-
cumstances" between the two statements, or "an additional warning that
explains the likely inadmissibility of the prewarning custodial state-
ment." Seibert, 124 S. Ct. at 2616 (Kennedy, J., concurring in the judg-
ment).
8                     UNITED STATES v. MASHBURN
Supreme Court might do but rather to follow what it has done." West
v. Anne Arundel County, 137 F.3d 752, 757 (4th Cir. 1998). "When
a fragmented Court decides a case and no single rationale explaining
the result enjoys the assent of five Justices, the holding of the Court
may be viewed as that position taken by those Members who con-
curred in the judgments on the narrowest grounds." Marks v. United
States, 430 U.S. 188, 193 (1977) (internal quotation marks omitted).

   In Seibert, Justice Kennedy concurred in the judgment of the Court
on the narrowest grounds. Unlike the plurality opinion which
announced a multi-factor test that would apply to both intentional and
unintentional two-stage interrogations, see Seibert, 124 S. Ct. at 2612
(plurality opinion), Justice Kennedy’s concurring opinion set forth "a
narrower test applicable only in the infrequent case . . . in which the
two-step interrogation technique was used in a calculated way to
undermine the Miranda warning," id. at 2616 (Kennedy, J., concur-
ring in the judgment). Justice Kennedy’s opinion therefore represents
the holding of the Seibert Court: The admissibility of postwarning
statements is governed by Elstad unless the deliberate "question-first"
strategy is employed.5 See id. If that strategy is deliberately employed,
postwarning statements related to the substance of prewarning state-
ments must be excluded unless curative measures are taken before the
postwarning statements are made. See id.; accord United States v.
Stewart, 388 F.3d 1079, 1086, 1090 (7th Cir. 2004) (holding that,
under Marks, Justice Kennedy’s opinion provided the applicable
rule); Reinert v. Larkins, 379 F.3d 76, 91 (3d Cir. 2004) (holding that
Seibert did not apply because the failure to give Miranda warnings
"seem[ed] much more likely to have been a simple failure to adminis-
ter the warnings rather than an intentional withholding that was part
of a larger, nefarious plot"). But cf. United States v. Fellers, 397 F.3d
1090, 1098 (8th Cir. 2005) (applying the plurality’s test but finding
both the plurality’s and Justice Kennedy’s tests satisfied).

    5
   Because Mashburn conceded that the question-first strategy was not
deliberately employed by the agents here, we need not reach the issue of
which party bears the burden of proving whether the strategy was delib-
erately employed.
                      UNITED STATES v. MASHBURN                         9
                                   D.

   Here, the district court found no evidence that the agents’ failure
to convey Miranda warnings to Mashburn was deliberate or inten-
tional. See J.A. 85 ("[T]he Court finds no intent in this case on the
part of [Agent] Brown."); id. ("The Court can’t find . . . any intent to
do wrong."); id. at 86 ("I do not find it in this case, that it was inap-
propriate conduct."). Therefore, the admissibility of Mashburn’s state-
ments is governed by Elstad.

   Elstad instructs that "absent deliberately coercive or improper tac-
tics in obtaining the initial statement, the mere fact that a suspect has
made an unwarned admission does not warrant a presumption of com-
pulsion" as to any subsequent, postwarning statement. Elstad, 470
U.S. at 314. Rather, "[t]he relevant inquiry is whether, in fact, the sec-
ond statement was also voluntarily made." Id. at 318.

   Mashburn concedes that his second, postwarning statement "was
certainly voluntary." Appellant’s Br. at 17. He argues, however, that
the agents obtained his initial, prewarning statement using the deliber-
ately coercive or improper tactics alluded to in Elstad. See Elstad, 470
U.S. at 314. Specifically, he contends that his initial statement was
"the product of an implied threat/promise," Appellant’s Br. at 18,
because the "agents sat [him] down and told him he was in very seri-
ous trouble, looking at five years for the gun on top of five years for
the methamphetamine," id. at 14, and that the "only way that [he
could] actually help [himself] in a federal system is, number one, by
acceptance of responsibility, and number two is substantial assis-
tance," J.A. 48. We reject this contention.

   "[G]overnment agents may validly make some representations to a
defendant or may discuss cooperation without rendering the resulting
confession involuntary." United States v. Shears, 762 F.2d 397, 401
(4th Cir. 1985). Here, the agents made no specific promises of
leniency in exchange for Mashburn’s statement. See id. at 402 & n.5
(discussing circumstances under which specific promises, if not kept,
could render a statement involuntary). Rather, the agents simply
informed Mashburn of the gravity of his suspected offenses and the
benefits of cooperation under the federal system. Cf. United States v.
Pelton, 835 F.2d 1067, 1073 (4th Cir. 1987) ("General encouragement
10                   UNITED STATES v. MASHBURN
to cooperate is far different from specific promises of leniency.").
Any coercion that Mashburn may have felt was not the product of
official action, but rather the consequence of the severity of the
offenses he chose to commit. See Elstad, 470 U.S. at 304-05 (explain-
ing that the Fifth Amendment is not "concerned with moral and psy-
chological pressures to confess emanating from sources other than
official coercion"). We hold that Mashburn’s postwarning statements
were voluntary and properly considered by the district court.

                                 III.

  For the reasons stated above, we affirm the decision of the district
court.

                                                         AFFIRMED